Citation Nr: 0011517	
Decision Date: 05/02/00    Archive Date: 05/09/00

DOCKET NO.  99-16 790	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUE

Entitlement to service connection for pulmonary fibrosis.



REPRESENTATION

Appellant represented by:	California Department of Veterans 
Affairs



ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel

FINDINGS OF FACT

1.	The veteran in this case served on active duty from May 
1944 to June 1948, July 1950 to July 1954, and from August 
1954 to April 1967.

2.	On April 27, 2000, the Board was notified by the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Los Angeles, California, that the veteran died on 
April [redacted], 2000.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West Supp. 1999); 38 C.F.R. § 20.1302 
(1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

By a June 1999 rating decision, the RO denied the veteran's 
claim of entitlement to service connection for pulmonary 
fibrosis, among other things.  Thereafter, the veteran 
perfected a timely substantive appeal on this issue to the 
Board.

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West Supp. 1999); 
38 C.F.R. § 20.1302 (1999).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (1999).


ORDER

The appeal is dismissed.



		
                Gary L. Gick
	Member, Board of Veterans' Appeals

 



